DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 1/24/21, no claims have been added or canceled, and claim 1 has been amended. Therefore, claims 1-10 remain pending, with claim 1 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumano (US 2013/0321680).

As to claim 1, Kumano teaches a semiconductor device (fig. 2A), comprising: a substrate (10) of semiconductor material ([0026]), a dielectric layer (46 and/or 56) on a main surface (bottom) of the substrate ([0027]), a further dielectric layer (61) on an opposite main surface (top) of the substrate (fig. 3D, [0059]), a metal layer (45 and/or 55) embedded in the dielectric layer ([0027] and [0030]),  a contact area (310 and/or 320) of the metal layer ([0028] and [0031]), a top metal (680) on the further dielectric layer on the opposite main surface of the substrate ([0033]), and an electrically conductive interconnection (vias 6811, 6812, 6821, and 6822) through the substrate, the electrically conductive interconnection connecting the contact area with the top metal ([0033]); the electrically conductive interconnection comprises a plurality of metallizations (vias 6811, 6812, 6821, and 6822) arranged in a plurality of via holes (64, [0060]), and the plurality of metallizations is surrounded by an insulating layer (67)penetrating the substrate ([0042]).
As to claim 2, Kumano further teaches the metallizations of the plurality of metallizations are electrically interconnected by the top metal ([0035]).
As to claim 3, Kumano further teaches the metallizations of the plurality of metallizations (6811, 6812, 6821, and 6822) are separated from one another by the semiconductor material of the substrate (fig. 2A and 3D, the vias are filled in the trenches made through the semiconductor substrate).
As to claim 4, Kumano further teaches the metallizations of the plurality of metallizations (6811, 6812, 6821, and 6822) are in contact with the .

Response to Arguments
Applicant's arguments filed 1/24/21 have been fully considered. With respect to claims 1-4, the arguments are not persuasive. With respect to claims 5-10, the arguments are persuasive and the previous rejection is withdrawn. 
As to claims 1-4, the amendment overcame the prior art rejection as it was interpreted. However, the amendment does not overcome the prior art rejection reinterpreted as detailed above.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
Kumano explicitly teaches etching the trenches from the top surface of the substrate and before forming the metal layers 45 within the interlayer insulating film 46 ([0049]), thus it does not meet the claim requirements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450


		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/

1/27/22